                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 RAYMOND MARTIN,                                                Civil Action No. 17-3 129 (MCA)

                 Plaintiff,

         v.                                                   MEMORANDUM OPINION AND
                                                                     ORDER
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                 Defendants.


        This mailer has been opened to the Court by Plaintiffs filing of an Amended Complaint.

It appearing that:

        Petitioner previously submitted a civil rights complaint and an application to proceed in

Jbrina pauperis (“IFP”) as a non-prisoner. (ECF No. 1.) The Court granted the IFP application,

screened the Complaint pursuant to 28 U.S.C.         §   1915(e)(2)(B) and construed Plaintiff to bring

his claims pursuant to 42 U.S.C.   §   1983 and Bivens v. Six Unknown Fed. Narcotics Agents, 403

U.S. 388 (1971). The Court then dismissed the Complaint in its entirety under           §   1915(e)(2)(B)

and provided Plaintiff with leave to submit an amended complaint. Plaintiff subsequently

submitted an Amended Complaint. (ECF No. 4.)

        Federal law requires this Court to screen Plaintiffs Amended Complaint for            5140   sponte

dismissal prior to service, and to dismiss any claim if that claim fails to state a claim upon which

relief may be granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any defendant who is

immune from suit. See 28 U.S.C.        §   1915(e)(2)(B).’



  Pursuant to the Prison Litigation Refoni Act, Pub. L. No. 104-134. § 801-8 10, 110 Stat.
1321-66 to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those
civil actions in which a prisoner is proceeding informa pauperis, see 28 U.S.C. § l9l5(e)(2)(B),
seeks redress against a governmental employee or entity, see 28 U.S.C. § 191 5A(b), or brings a
        At this time, the Court will dismiss the Amended Complaint pursuant to 28 U.s .C.

1915(e)(2)(B) for failure to state a claim for relief. According to the Supreme Court’s decision in

Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Courts, however, are required to liberally construe

pleadings drafted by pro se parties. See Tucker v. Hewlett Packard, Inc., No. 14-4699

(RBKIKMW). 2015 WL 6560645. at *2 (D.N.J. Oct. 29, 2015) (citing Homes            &   Kerner, 404

U.S. 519, 520 (1972)). Such pleadings are “held to less strict standards than formal pleadings

drafted by lawyers.” Id. Nevertheless, pro se litigants must still allege facts, which if taken as

true, will suggest the required elements of any claim that is asserted. Id. (citing Mala v. Crown

Bay Marina, Inc.. 704 F.3d 239, 245 (3d Cir. 2013)). To do so, [a plaintiff] must plead enough

facts, accepted as true, to plausibly suggest entitlement to relief” Gibney v. Firzgibbon, 547 F.

App’x 111,    13 (3d Cir. 2013) (citing Bistrian v. Levi. 696 F.3d 352, 365 (3d Cir. 2012)).

Liberal construction also does not require the Court to credit apro se plaintiffs “bald assertions”

or “legal conclusions.” Id. (citing Morse v Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir.

1997)); see also Ashcroft v Jqbal, 556 U.S. 662, 679 (2009) (“In keeping with these principles a

court considering a motion to dismiss can choose to begin by identifting pleadings that, because

they are no more than conclusions, are not entitled to the assumption of truth. While legal


claim with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts
to sna sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant who is immune from such
relief “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28
U.S.C. § l9l5(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal
Rule of Civil Procedure l2(b)(6),” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012)
(citing Allah v Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x
230, 232 (3d Cir. 2012) (discussing 28 U.S.C. § 1997e(c)(1)); Courteau v. United States, 287 F.
App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)).
                                                  2
conclusions can provide the framework of a complaint, they must be supported by factual

allegations.”) That is, “[e]ven apro se complaint may be dismissed for failure to state a claim if

the allegations set forth by the plaintiff cannot be construed as supplying facts to support a claim

entitling the plaintiff to relief. Id, (citing Milhouse v. Carison, 652 F.2d 371, 373 (3d Cir.

198 1)).

           In his Amended Complaint, Plaintiff has named Linda Chan, John Tsoukaris, and Charles

Green as Defendants and provides the following “Facts to Support Cause of Action”:

                  4. Plaintiff was unlawfully detained and deprived of his
                  constitutional rights by Defendants
                  5. Plaintiff spent over 18 months in custody of Immigration and
                  Customs Enforcement [(“ICE”).]
                  6. Plaintiff was detained without bond while in custody of ICE.
                  7. Plaintiffs Fourth Amendment rights were violated by
                  Defendants.
(ECF No. 4, Am. Complaint at ¶ 4-7.) Here, Plaintiff alleges without elaboration that he “was

unlawfully detained and deprived of his constitutional rights by Defendants”; that he was

detained for 18 months in ICE custody; that he was detained without bond while in ICE custody;

and that his “Fourth Amendment rights were violated by Defendants.”

           Federal Rule of Civil Procedure 8(a)(2) requires that plaintiffs set forth “a short and plain

statement of the claim showing that a pleader is entitled to relief.” While this standard does not

require detailed factual allegations, it does require more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. At the very least, the complaint must

“give the defendants fair notice of what the    ...   claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 545 (internal citation omitted). In addition, a plaintiff bringing a      §   1983 or

Bivens claim “must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

                                                       3
       Here, Plaintiffs allegations do not give Defendants fair notice of the claims against them

or explain how each of the Defendants violated Plaintiffs civil rights. In particular, Plaintiff has

not provided enough facts for the Court to determine how the Defendants violated Plaintiffs

Fourth Amendment rights or otherwise violated his constitutional rights. By its plain terms, the

Fourth Amendment forbids unreasonable searches and seizures, see Ziglar v. Abbasi, 137 S. Ct.

1843, 1866 (2017); violations of the Fourth Amendment include arrest without probable cause,

false imprisonment, excessive force, and other claims involving searches or seizures of persons

or property.2 Plaintiff, however, does not provide enough facts for the Court to assess whether

he was unlawfully detained under the Fourth Amendment or whether his detention without bond

for eighteen months violated the Fourth Amendment or other constitutional right. In order for

the Court to determine whether Plaintiff states a claim for relief, he must provide enough facts so

that the Court may assess whether each of the Defendants violated Plaintiffs Fourth Amendment

rights (or other constitutional rights) in connection with his detention. For these reasons, the

Court will dismiss the Amended Complaint in its entirety for failure to state a claim for relief

pursuant to   §   191 5(e)(2)(B) as to all Defendants. The Court will administratively terminate this

action and provide Plaintiff with a final opportunity to submit a second amended complaint that

cures the deficiencies in his claims.

       IT IS, therefore, on this             day of___________ 2018,

        ORDERED that the Clerk of the Court shall mark this matter as OPEN; and it is further




2
 Because Plaintiff fails to provide enough facts for the Court to assess his claims, the Court need
not reach the question of whether a Biven ‘s remedy is available under Ziglar.
                                                 4
          ORDERED that Plaintiff’s Amended Complaint is dismissed WITHOUT PREJUDICE

 as to all Defendants pursuant to 28 U.S.C.   §   1915(e)(2)(B) for failure to state a claim for which

 relief may be granted; and it is further

          ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

action at this time; and it is further

          ORDERED that Plaintiff may submit a second amended complaint that cures the

deficiencies in his claims within 30 days of the date of this Memorandum and Order;3 and it is

further

          ORDERED that if Plaintiff submits a second amended complaint within 30 days of the

date of this Memorandum and Order, the Court will reopen this matter to screen the second

amended complaint; and it is further

          ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Plaintiff at the address on file.




                                         /               Madelife Cox Arleo, District Judge
                                                         United States District Court




  If Plaintiff does not wish to submit a second amended complaint, no further action is required.
If Plaintiff does not submit a second amended complaint within 30 days, this dismissal will
automatically convert to a dismissal with prejudice.
                                                 5
